Citation Nr: 1115538	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-18 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to May 1977 and from December 1990 to May 1991, including service in Southwest Asia from February 1991 to April 1991, with the 407th Civil Affairs Company.  

This appeal arises from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The veteran died on July [redacted], 2006.  The cause of death was glioblastoma multiforme.  

2.  At the time of the Veteran's death, service connection was in effect for residuals of a tear of the lateral ligament of the right knee, rated as noncompensably disabling and right shoulder strain, rated as noncompensably disability.  

3.  The Department of Defense has concluded the Veteran's unit was near Khamisiyah, Iraq during the period from March 10-13, 1991, when chemical agents were released during the demolition of Iraqi weapons.  

4.  A June 2010 VA medical opinion provides medical nexus evidence between the Veteran's in-service chemical exposure and the glioblastoma that resulted in his death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2002);38 C.F.R. § 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends the Veteran developed a brain tumor due to exposure to chemical munitions in service.  She is seeking service connection for the cause of his death.  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (2010).  

Here the Death Certificate indicates the Veteran died on July [redacted], 2006.  The immediate cause of death is listed as glioblastoma multiforme, with no other illness listed as contributing to death.  Thus, the question is whether this brain cancer was incurred in service.  In this regard, although during the Veteran's lifetime, a July 2005 rating decision denied service connection for glioblastoma, VA adjudicates a claim for service connection for the cause of death of the Veteran without regard to any prior negative disposition of issues during a veteran's lifetime.  38 C.F.R. § 20.1106 (2010).  Therefore the Board has considered the issue of service connection for glioblastoma on a de novo basis.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted on a presumptive basis for certain chronic disabilities, including malignant tumors, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  

There is no evidence of a brain tumor in service or for many years thereafter, and therefore, there is no basis for finding service connection for the brain tumor as either diagnosed in service or during the initial post service year.  

The appellant relies on the theory that the Veteran was exposed to chemical warfare agents while in Iraq during the Persian Gulf War which caused the development of his brain tumor.  She asserts a letter from the Department of Defense indicates the Veteran was exposed in March 1991 to nerve agents when munitions were destroyed.  

In this regard, a September 2005 letter from the Department of Defense to the Veteran (i.e. sent to members of units that were near Khamisiyah, Iraq in March 1991), reveals that their most current research concerning those units near the demolition of chemical agent munitions at Khamisiyah, Iraq in March 1991 (the period was actually March 10-13), predicted that unit members would have been exposed to very low levels of chemical agent.  As the Veteran's personnel records reflect his presence with his unit, the 407th Civil Affairs Co. during March 1991, the Board concludes the exposure described in this September 2005 letter is applicable to the Veteran.  (In this regard, while there is evidence of criticisms of the exposure modeling used in this study, notably in a VA Under Secretary for Health Information Letter, it must be acknowledged the Department of Defense has access to the most complete records of the actual items destroyed and the geographic locations of its members.  Further, no other methodology has been recommended or other study cited which directly contradicts the conclusions cited in the Department of Defense letter.  Thus, the evidence supports a finding that the Veteran was exposed to chemical warfare agents while serving in Iraq in March 1991.)  

The next question to be addressed is whether that exposure caused the development of brain cancer.  In this regard, a February 2006 letter from Fredric B. Meyer, MD., of the Department of Neurologic Surgery at the Mayo Clinic indicates that the reports from VA and the Department of Defense raise a "clear cut concern about linkage of sarin to brain tumors, specifically gliomas." 

At the request of the Veteran, Thorvardur R. Halfdanarson, MD., of the Department of Oncology at Mayo Clinic reviewed a research paper published in the American Journal of Public Health in August 2005, 95(8) pp. 1382-1388, which study observed an increase in risk of brain cancer death in Veterans exposed to chemicals in Khamisiyah when compared to veterans who were not stationed in the region when the destruction of the weapons took place.  Dr. Halfdanarson observed that although any biological association between such chemical exposure and brain tumors was unknown to him, the association in that particular report was statistically significant.  

In October 2008 Dr. Meyer wrote a second letter.  He had also reviewed the article in the American Journal of Public Health, and wished to modify his letter of February 2006 to be more emphatic.  He noted the researchers demonstrated relative increase risk of 1.94 with a 95 percent confidence in interval.  The authors had concluded that exposure to chemical munitions at the dump in Iraq were associated with increased risk of brain cancer death.  Dr. Meyer stated that in his professional opinion that was a significant issue and that it seemed to him the government and the Department of Defense should be accountable at this point in time.  

VA medical opinions also have been obtained on this issue.  Tending to undermine any link between chemical exposure and the development of brain cancer, the previously mentioned Information Letter from the VA Under Secretary for Health noted the chemicals released in the March 1991 demolition of weapons were not otherwise considered to be carcinogens.  Likewise, it raised questions as to the validity of the statistics used by those who found an increased risk of brain cancer deaths with respect to those in the vicinity of this demolition, and it note there were other studies that failed to show long term health effects following sub-clinical exposure to one of the particular chemicals released during the demolition.  

Also of evidence is a May 2006 letter from the Chief of Neurology at Harry S. Truman Veterans Hospital.  He wrote that glioblastoma was the most malignant tumor arising from brain tissue, and because of the poor prognosis associated with this tumor type, it had for numerous years been the subject of investigation as to its cause and treatment.  He observed that thus far, no causal link had been established between any physical or chemical agent and this tumor.  Although there was a suspicion that some cases could have been caused by ionizing radiation, that had not been established with any degree of certainty.  He then concluded, that lacking any scientific evidence linking chemical warfare agents to primary gliomas of the brain, the burden of proof rested with the patient to show such association.  

The most recent VA medical opinion was obtain in June 2010.  The providing physician, after reviewing the claims folder and the medical literature it contained, wrote the following:  

The most recent IOM report found no increase in brain cancer in the overall veteran population of Veterans who served in the first Gulf War.  However, this report continued to raise the question if exposure in and about Khamisiyah increases the risk of brain cancer.  This issue is also addressed in the article in the American Journal of Industrial Medicine, in 2009 which is submitted with this claims file.  The original study was for a limited time frame, 9 years.  The more recent study was for a 13 year follow up.  The number of brain cancers are also limited in the study group and control group, which is consistent with the epidemiology of brain cancer which is less frequent than most cancers.  In light of the above, the Veteran's death due to glioblastoma cannot be attributed to his time in service, and specifically to his service in the Gulf War 1991 to 1992.  

Significantly, he added:

If the Veteran can be placed in the vicinity of Khamisiyah for 2 days or longer the opinion would then be that [it is] more likely than not this Veteran's death is due to his time in military service.  

He noted his opinion had been reviewed by the Research and Oncology Staff of the VA Medical Center in Minneapolis.  

The Board does not settle any scientific medical questions.  It decides claims for benefits based on the evidence contained within the claims file before it.  The evidence in this particular case, as outlined above, renders it reasonable to conclude that this Veteran's death was the result of disease incurred in service.  

The Veteran's unit was among those in the vicinity of chemical agents released during the demolition of Iraqi weapons in March 1991.  In addition, while not conclusive, there is medical evidence that those so exposed have an increased risk of death from brain cancer.  This Veteran died from brain cancer.  Lastly, there is medical evidence of a link between this Veteran's in-service experiences (service with the unit exposed to these chemical agents) and his death.  

Under these circumstances, it cannot be found that the evidence preponderates against this claim.  Accordingly, it is the Board's conclusion that service connection for the cause of the Veteran's death is warranted.   


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


